Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 1 of 9

EXHIBIT 1
‘ Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 2 of 9

MICHAEL PANISH

Expert Witness, Forensic Analysis, Consultant FER 0 6 ute

Construction Systems SLINTON & MUZYKA, F.C.
(888) 902-4272 FAX: (818) 888-7302

Email: Expert@ConstructionWitness.com
General Contractors - Cabinet, Millwork, Paint Contractors
Electrical Contractors - Door, Lock & Security Equipment Contractors

RECEIVED

February 2, 2018

Shannon M. Pennock, Esq.
Pennock Law Firm, LLC
411 Lafayette

New York City, NY 10003

Re: Arnold v Woods Hole

Dear Ms. Pennock:

a

Per your request, a site visit was made to view the subject women’s bathroom door on December 29, 2017. At ihe
time of my inspection, the subject door did not fit into the frame and consistently failed to allow the door to fully close
and latch against the door jamb. The door was observed to be hitting the surface of the door frame prior to reaching
the door jamb and stop. No latching was possible, as the door was out of proper alignment with the door frame.

Below foliows my expert report prepared in this matter.

f. CREDENTIALS AND EXPERIENCE

| am a licensed contractor in the State of California. | have a national consulting firmn that provides services to an
array of different clients working as an expert witness for both plaintiff and defense evenly. | am regularly consulted
by clients on the safety of doors and door closer devices, their selection, maintenance and their installation. i have
received special training and have over 30 years of experience regarding door closers of the type in this injury claim.
A division of my construction company has provided thousands of manual door clasers to commercial facilities of all
types. | have established proactive service contracts for quarterly inspections of doors in a facility to determine that all
components meet ADA, NFPA and ANSI compliance, | have personally, installed, serviced, and maintained door
closers and their component parts as a part of my contracting business. | have authored numerous articles relating to
manual door closers of the type in this matter Some of those articles are available at www.constructionwitness.com. |
am a member of the American National Standards Institute and provide upgrades for ADA door compliance. A

current copy of my CV is attached to this report.

 

 
Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 3 of 9

i. ASSESSMENT APPROACH

i have been asked to provide opinions regarding the functioning of the women's bathroom door and the affixed
manual door closer device aboard the MV Eagle. In order to fully investigate whether the door was properly
functioning on September 29, 2016, | have reviewed the following materials:

, Applicable standards and regulations pertinent to the subject door;

° Steamship Authority maintenance records, work order details, ship schematics, door number charts, and
other records provided by the Steamship Authority,

’ Maintenance manuals and instruction documents from DORMA, the alleged (though unverified) manufacturer
of the subject door closer device:

’ Personal Injury Reports of passengers injured by doors aboard Steamship Authority passenger ferries
including the MV Eagie:

“ Depositions of the following Steamship Authority employees:

(1} Purser Stephen Healy, who is Purser aboard the MV Eagle and was present at the time Ms. Arnold was
injured;

(2) Port Captain, Captain Gifford, who is Port Captain for the entire Steamship Authority;o(3) Chief Engineer
for Steamship Authority, Carl Walker

(4) Senior Captain of the MV Eagle, Captain Corbett:

(5) Frank Tallino, a maintenance employee for Steamship Authority identified as having been responsible for
conducting maintenance on doors aboard the MV Eagle:

(6) Phil Parent, Head of Human Resources for Steamship Authority, identified as being responsible for
collecting reports of personal injuries that occur aboard Steamship Authority Vessels:

‘ The deposition of Amanda Arnold.

. A video clip taken by Marine Safety Consultants showing the functional characteristics of the wornen’s
bathroorn door that was supposedly taken in October 2016 shortly after Ms. Arnold was injured.

. A video showing the closing of the womens’ and mens’ bathroom door that was taken in May 2017.

* Photographs and videos taken from the on-site inspection on December 29, 2017.

On December 29, 2017, | was allowed to physically inspect the women's bathroom door and its closer device and the
details of that inspection and the testing | conducted are below. The inspection took place aboard the MV Eagle,
which at the time of the inspection, was docked for winter. In order to assess the condition of the door closer |
conducted the following on-site inspection:

° A visual inspection of the door and the manual door closer device both with the cover on, and without the
cover:

° Took measurements of the bathroom door, door frame and closer device.

. Removed the cover and inspected the device for any markings, signs of defects and adjustments.
Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 4 of 9

. The door closer was photographed and measured to show the instalation and physical location of all
components. :

* The door and door frame were photographed and measured.

« Prior to conducting measurements of the doors operating speed and measuring clasing forces, the coor was

cycled ten times in order to ensure that any hydraulic fluid was able to reach each of the valves within the manual
closer device. This ensures the accuracy of the testing.

* Measured the speed and force imparted by the manual door closer of the women’s and men’s bathroom door
using a Nextech Digital Gauge.

. All measurements were conducted in conformance with applicable and recognized testing standards.

. Video clips were taken to document the functions and aperating speeds of the door closers.

At inspection, the door was found to be non-compliant for ANSI (American National Standards Institute}, ADA
(American with Disabilities Act), NFPA (National Fire Protection Association) and USCG (United States Coast Guard)
required standards. As this vessel is required to comply with national standards and marine based regulations, it is
also non-compliant with regard to compartmental separation for maritime regulations as listed on the attached door

plate.
It, APPLICABLE STANDARDS AND REGULATIONS

A, American National Standards Institute ("ANSI")

The American National Standards Institute is a non-profit organization that acts as the U.S. entity in the International
Code Cauncit. An American National Standard adopted by ANSI is a document that has been sponsored by an ANSI-
accredited standards developing organization (SDO) or an ANSI- Committee and then approved by ANSI's Board of
Standards Review (BSR) as meeting certain criteria for openness, balance, due process, and consensus in standards
development. There are two American National Standards that are relevant to the functioning of doors and manual
door closer devices: (1) Accessible and Useable Buildings and Functions, ANSI 117.1-2010 (‘A 117.1") and (2) Door
Controis-Closers, ANSI/BHMA A156.4-2013 (‘A 156.4) revised from 2008. These standards have been established to
provide both manufacturers and qualified service providers the relevant standards for how door closer devices should
function during various portions of the door swing and latch, including how fast a door may close, and provides
guidance on how compliance with such standards should be tested.

i, ANS[ 117.1 (2010).

This American National Standard adopted the ADA standard for the permissible speed at which a door may close,
and provides thai from an open position at 90 degrees to a position at 12 degrees before latch, a door may not close
faster than 5 seconds. At a position of 10 degrees, the latch portion of the door's swing must be initiated. The tatch
portion of a door’s closing should take at least 1 to 7.5 seconds. As such, a door should not close faster than 6 to 6.5
seconds. A longer period of time to close and latch is of course acceptable and reduced speeds of operation are
permissible, The ultimate goal of a hydraulic controlled door closer, such as the deor closer at issue here, is to provide
@ Smooth and consistent rate of speed while closing that does not interfere with pedestrian users, and allows safe
passage through the opening without making contact with someone as they walk through the opening. The latch
portion of the door closer is required to retard the swing speed of the door primarily for safety to all users, and to also
provide adequate force to achieve a positive latch with the door strike on the frame.
Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 5 of 9

fi ANGSIVBHMA A186.4-2049 (‘A 166.4) ravisign af 2008.

A 186.4 provides the appropriate closing farge for grade | closera, such as the Gorma 8618 closer at issue here and
instrustiong fer manufacturers on how to test closure devices under contralied cirsumstances in order ta “to insure
safely, security and stability to which the public is entitled,”

Per ANSI standards incorgerated into ADA 404.2.7 (2010), the maximum allowed operational resistive force ig 8
pounds observed on push or pull sides of the dour te motivals the door. itis an secepted industry standard that ail
doors of the type inspected should move with that force. ADA has determined that the § pounds of fore, when
coupled with a properly functional manual door closer provides safe usage of all doars In this class. Amounts of
closing force above 15 saunds can be dangerous.

8. The Arnarican with Digabilities Ags (’ADAY

The Sivamsghip Authority is ¢ publle passenger fairy and ihe MV Eagle ia required to be in campilance with ADA
regulations secording ta the depositions of both Steamship Autherity amolayee Philllp Parent and the Senior Gaptgia
of ihe MV Bagie, Captain Corbatt.

AGA compliance requires approximately 5 poungs of both push ang pull farce ig actlvete and regulate tha dacy fran
start to finiah. Slightly higher fereas, net te exceed 19 pounds ere eeceplabie whan adjacent excessive presaure
gongitions ereate opposition to the operation af the door claser for the lalehing portion of travel. | meaeured the pugh
pull using an angiog gauge made by Desik (Medel BL 100). My findings were observed as higher than the required 5
pounds on bath puan and gull. These observations were made on both the inferior and exterior side of the dear, The
average for push was 12 pounds of force required to motivate the deor, and 15 paunds of force raquired on the pull
side. This measurement was made by positioning the geuge approximately 1 inch from the latch edge of the door at
lock height.

ADA 404.2.7 spacifically requires that from 90 degrees to 12 dagreas fram latching, that a deor's rate of closing awing
speed be no faster than § seconds. At 19 degress, the iaich portion of the closer is initiated, waich cantrals the
closing of the door. As such, the ADA requirement necessarlly means that a door must take longer than § seconds te
completely close even though the ADA does nat specify a separate spewed for the laich portion. Although the ADA
reguiations were first promulgated to assist individuals with disabilities, the regulations pertaining ic how fast a door
can close is recognized in the industry as 9 sefety standard necessary for protecting all peopla whe utilize public
doonvays. Retarding the latching portion of the closing door travel is designed into all manual doar closers of this
type. Failing to have positive control of the door closer operation during all portions of operation creates incensistent
and potentially dangerous operational conditions. —

is Massachusetts Regulations - §21 CMR: ARCHITECTURAL ACCESS BOARD

Ragulations enacted by Massachusetis's Architectural Access Board almilarty provide the forewing requirements for
ihe gpeed al which degrs may close and the maxirauwa push/pull foree regu ved 10 aperale 2 duar

Section 29,8. "lt a doer hes a closer, ihen the ween periad of the cloner shail be adiusied go that fram en open
position of 80 degrees, the dear will take at leael six sacands to oleae.” (emphaais added).

Saction 26.8 provides that the maximum push er pull ferce for operating an interior hinged door is Stbs.
O. The National Fire Protection Association (’(NFPA‘)

NFPA requires that any fire rated openings have a correctly regulated door closer, smoke seals surrounding the frame
door stops and bottom, and positive latching hardware. The composition of the door end frame materials dictates the
extent to which fire protection is provided. Additional NFPA requirements specify that regular inspection of fire doors
laké place and be wali documented.
‘ Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 6 of 9

§. United States Coast Guard Regulations

Dears identified as fire deors aboard vessels must pe self-cissing aad sapebla of achieving @ pesitive latch,

NV. INSPECTION AND FINDINGS

AS the subject door is installed on a marine vessel, it haa been labeled as a US@G Class A fire rated door, The dower,
when correctly operating (maaning fully latching in the frame, which also has te be fire rated, but was unisbelad) is
supposed to conform to DSM 62-06-00083, and is appropiate for a maximurn of 60-minute fire Suppression per 48
CFR and NVICS-97, Despite the labelled fire rating, the door itself had no smoke seals either on the bottom of the
door or elsewhere. Nor was there a label sticker or plate seen on the door frame indicating any comparable fire

rating.

The gubjeet door was observed io be @ hollow metal ype approximately 1-3/4? thick, 6-8" high by 37 4 inch wide
rated AGO (up to one hour) deor. Interregatery respanses provided by the Port Captain, Captain Giffard, state that the
subject door is 190 Ibs. | was not able to independently verify that this was indeed the weight of the dear, however,
knowledge regarding the weight of the door was not required to assess the door's closing speed and the door closers
ability {9 properly regulate the dear while clesing, or the door's ultimate closing force, Knowledge of the door's actual
weight is essential, as the proper selection of an appropriate door closer sized and adjusted is determined by the

weight and size cf the door.

The.door an visual inspection had a medium to heavy duty deor cleser. My review of documents produced by the
defendant Stesmship Autharity, including @ Jeiner Door & Frame Schedule, and a document that included a Boor
Numbering System for the MV Eagle, and Captain Gifford's answers to Interrogataries indicate that the doar closer
device is a Dorma 8616. When correctly installed, used and maintained, the Dorma 8616 has been manufaeturad to
comply with both ANSI and ADA standards pertaining to door closing speed and operation. Dorma dess not endorse
the use of this closer in a marine environment.

At Inspection, | confirmed that the subject door closer had a spring tension adjustment, a ewing, latch speed and back
check valve adjustment. | was unable to confirm the ievel of spring tension that the dear closer wag adjusted for at
inspection because | was not allowed to rotate the spring tension cortral of the device or otherwise adjust it in any
way. The Dorma 8500 manual relevant to the 8616 closer indicates that the 8616 closer is shipped fram Dorma with a
pre-lcaded spring tension of 4 out of a potential of 6. Failure to adiust the spring tension of a deor closer to the preper
spring level tension setting for the door’s weight can lead to premature failure of the closer and can keep the door
from properly closing with any consistency. It has been my experience that whan improper pre-loaded spring tension
settings are used, the unpredictable operational characteristics of the dear cannot be corrected appropriately. This
improper spring tensioning creates the neceassify to correct the functien of the door closer ihrough other inappropriate
valve adjustments which lead to non-compliant operation.

Upon inspection, it was apparent that the door closer and deer closer cover had not been removed when the recent
painting of the door and frame were made. Once the plastic cover to the closer was removed there was & trail of
grease and dirt indicative of a hydraulic leak from the closer prior to the most recent paint job. Photegraphs taken at
the time document the avidence of the hydraulic leak, Leaking hydraulic fluid from a door cieser indicates that a door
ig Not being properly maintained, a seal has failed or has been improperly adjusted at seme previous time. Any of
these conditions will create an inconsistent or unregulated deor closer operation.

The subject door was cycled ten times prior io any hydraulic evaluation. The cycling of a door and closer prior to
hydraulic evaluation ensures acourate testing ag it distributes the hydraulic fluid ihrougheut the tracts of the cleger se
that ¢ has @ chance to reach each of the valves. Once that was completed, force measurements of the latching and
swing reguiation were taken using a calibrated Naxtech Digital Force Gauge] as required by ANSI siandards. This
gauge is calibrated by the National Institute of Standards and Technolagy (NIST"} and is certified to accurately take
such measurements. To test the force measurements of the door's latching and swing reguiatien, the gauge was

5

 

 
Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 7 of 9

placed on the door frame to record door impacts approximately 1 inch from the latch edge of the door. The door was
then held open at 90 degrees and released to record the force of closing. The test was répeated several times in
order to calculate an average measurement of closing force. Each measurement was recorded. in addition, the
speed of closing for the door was also timed. Measurements were recorded with both photographs and video clips.
The average observed force of the subject door at jatch was 112.175 pounds of force with rebound, and 92.166
pounds of force, without rebound. The required ADA and ANSI standards for operation are as mentioned above. The
difference between the acceptable forces and the observed forces on the door are an average of 97.175 pounds of
force with rebound, and 77.166 pounds of force with no rebound. During the force testing, the door closer never
retarded the swing speed of the door as it passed through the last 10 degrees on its way to the threshold. There was
no observed regulated or controlled latch function of the subject door closer during any portion of my inspection.

During the inspection, the women’s door closed much faster than 5 seconds from 90 degrees to 12 degrees, and
during the latching portion of the close (10 degrees to latch) displayed no pause or delay at all. The door moved from
a fully open position of $0 degrees to impacting the door frame position within 1.5 to 2 seconds. This closing speed
comports with Ms. Arnold's recollection at deposition that the door slammed on her fingers in a matter of seconds.
Carl Walker testified at deposition, that as a result of my inspection and the testing | performed, that maintenance
personnel for Steamship Authority adjusted the women's bathroom door closer to fix the speed at which the door
closes.

Any door that travels at a rate that exceeds the standard swing speed, and is not retarded by the closer latching
portion is dangerous and needs to be replaced. Failing to observe, maintain and correct any non-compliant condition
is betow the industry standard of care. The required retarded latch speed was non-existent on the women's bathroom
door. This makes for an incredibly dangerous condition as the door closer is not in control of the door and is not
regulating speeds or closing forces The standards for closing speed are intended to ensure that people have time
évaluate, react, and respond to safely pass through a door without being injured. The forces and closing rates of the
door as measured at the time of my inspection were in violation of both the ANS! and ADA standards. in the October
2016 video clip taken by a consultant for Steamship Authority Consultants just after Ms. Arnold was injured, the door's
closing speed was clearly less than 5 seconds. There did not appear to be any activation of the latch cycle of the
closer to regulate the final 10 degrees of closing on the door. My understanding fron testimony from Captain Gifford,
who was present when the video was taken, is that the video was taken while the boat was docked at port in caim
waters. There was no indication that other or additional tests were conducted on the door at that time or taken while
the boat was out on open water.

Any water cross currents, or other passage way wind conditions that may have been allegedly claimed by the crew as
causing the door to slam on Ms. Arnold should not have been able to overwhelm a properly functioning door closer
device. A properly sized, adjusted and maintained door closer should be in complete control of the entire swing and
iatch cycle regardiess of any angle of inclination, adjacent weather or errant gust conditions if correctly chosen,
installed and maintained. Door closers that are either not designed and manufactured to overcome expected
conditions encountered on a seagoing vessel or that are not properly maintained may not be able to properly regulate
the force and speed of a door if ambient conditions are able to overpower the door closer components.

The evidence | have reviewed in both the maintenance records produced by Steamship Authority and the deposition
testimony of Steamship Authority employees indicates that the women bathroom door closer device was never
maintained, serviced or adequately inspected for proper functioning from the time of its installation in 2011 until the
day that | inspected it on December 29, 2017. In addition, | saw no evidence in the Steamship Authority maintenance
records that any maintenance or adjustment was ever made to the door closer prior to Ms. Arnold's injury or after her
injury and prior to my inspection. Under normal conditions on dry land a door closer like the one involved here should
at a minimum be regularly serviced on an annual basis. However, door components exposed to a marine
environment need to be specific to that environment, and require more frequent maintenance, and replacement than a
similar product installed on dry land. Ambient conditions such as exposure to sea air can Jimit the lifetime of the
hydraulic fluid, finish and function of this type of door closer.

6
’ Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 8 of 9

Manufacturers of door closers suggest ongoing routine maintenance of door closer products. Quarterly, semi-annual,
and or yearly inspections of these devices is considered routine especially for high traffic, public facilities like the MV
Eagle's public bathrooms. Daily inspections to determine that ail components are properly installed, no screws are
loose, and nothing is bent or dangling should be part of this routine inspection. The Purser for the Eagle, Purser
Healy, testified at deposition that he conducted a visual inspection of the door each day during cleaning of the
bathroom and would have noticed if the door was siamming too quickly and would have brought this to the attention of
the Senior Captain for maintenance. Purser Healy was unable to even state what in his opinion he considered a safe
rate of closing speed for the public bathroom door and could not identify any standards for safe closing speed. The
depositions | reviewed indicated that no one at Steamship Authority was able to identify what a safe speed for closer
operation would be for the bathroom deor. According to the deposition testimony of Carl Walker and Captain Corbett
the safe functioning of the women’s bathroom door depended on the subjective impressions of Purser Healy and
other crew charged with inspecting and cleaning the bathroom as to whether the door was closing too fast. In
addition, these visual inspections apparently failed to uncover that the closer was leaking the hydraulic fluid that |
observed at the inspection. The hydraulic fluid and associated grease marks observed at the time of my inspection
are a tell-tale sign that the door closer has been improperly adjusted or component seals have failed. These leaks
indicate that the door closer requires maintenance or needs to be completely replaced.

As indicated, | was able to view a video clip provided to me that showed the function of the subject door and closer
that was supposedly taken by Marine Safety Consultants on behalf of Steamship Authority's insurance cartier in
October 2016 and thus, relatively soon after Ms. Arnold was injured by the door on September 30, 2016. According to
the deposition of Port Captain, Captain Gifford, this video was taken by an employee of Marine Safety Consultants
while the boat was docked at port. Captain Gifford could not recall any other testing that was done to assess whether
the door was properly functioning other than timing the door's closing speed. The observed video clip shows that the
door was improperly regulated at the time of the incident. This unregulated and uncontrolled dangerous condition was

further confirmed at the time of my site visit.

Purser Stephen Healy, Carl Walker, the Chief Engineer for Steamship Authority, the Sr. Captain of MV Eagle, Captain
Corbett and Frank Tallino, a maintenance employee for Steamship Authority that considered to be the door
maintenance expert for Steamship Authority, all testified that no maintenance or recorded adjustments to the closer
had been performed from the time the closer was instatled in 2014 until the time of my inspection. The Chief Engineer
for Steamship Authority, Carl Walker, testified that there was no “preventative maintenance’ to service this door cn a
routine basis like there is for other equipment on the boat.

The video clip from October 2016, in conjunction with my on-site observations, provide reasonable substantiation that
the subject door and closer were in an equal or nearly equal condition at the time of my inspection, as at the time of
the subject injury incident. The only observable change to the door is that now, it does not fully close into the subject
door frame as it did at the time of the October 2916 video.

For comparison, the men's bathroom door was also observed upon my site-inspection, and although this door was
aiso found to be non-compliant at the time of my inspection, it had the latching portion of the door closer operation
functioning. The observed forces recorded for that door averaged approximately 23.15 pounds of latching force
consistently. This still exceeds the required 5 to 8 pounds of force that would have provided safe usage. In
comparison te the subject incident doarway, the men’s door was moving much slower at approximately half the rate of
speed and 1/4th the rate of closing force than the women’s bathroom door.

Neither of these two doors were observed to fit the door frame or make contact with the latch strike plate and door
stops. As such, like the women's door, the men’s room door did not meet the standards for ADA, ANSI, USCG or

NFPA.

a REA ru attainment tut nnn

 

 
Case 1:17-cv-10432-DJC Document 57-1 Filed 12/17/18 Page 9 of 9

Dorma, the manufacturer of the subject closer device, provides instructions on the safe usage of hydraulic Dorna
closers such as the one that was instalied on the women’s bathroom deor. This document titted ‘Product Information
and Safety Advice’ states that under “normal” conditions the door closer must be properly serviced at least on an
annual basis. it is clear from the depositions of those tasked with ensuring the safe working of the door closers
aboard the MV Eagle that there was never any preventative maintenance conducted on the subject closer let alone
the servicing specified by Dorma as necessary for ensuring the safe operation of this closer. The lack of preventative,
proactive maintenance is below the standard for maintaining this type of hardware product. Failing to make adequate
and meaningful daily inspections, seek professional service providers for annual evaluation of all doors throughout
this vessel and repair and replace defectively functioning hardware components aiso fails to meet the standard of care
necessary to maintaining properly functioning doors. These failures created a dangerous condition that directly led to
Ms. Arnold's injury. From all information. considered, the Steamship Authority did not have a protocol or standing work
order in place for conducting necessary preventative maintenance and service on this door. No adjustments were
ever made to the door by a qualified and trained service provider. {tis surprising that there are no other reports of
passengers who were also injured by the women’s bathroom door.

It is my expert opinion based upon over 35 years working as a door and security contractor, providing ongoing
inspections for ADA and life safety, in conjunction with my professional training and experience, that the subject door
closer, and the adjacent door closer in the men’s room are defectively functioning and need to be replaced.

| hold all of the opinions expressed in this report to a reasonable degree of scientific certainty. In the event that further
information is provided to me, | reserve the right to add, alter or amend the opinions as expressed in this initial
evaluation of this claim. A copy of my current CV is attached to this report.

Respectfully submitted,

Michal Coma

Michael Panish
Expert Witness and Consultant
